Citation Nr: 1307641	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to May 1973 and from January 3, 1991 to June 21, 1991.  The Veteran served in the Republic of Vietnam (Vietnam) from October 26, 1970 to September 23, 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2006 rating decisions issued by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

In addition to the issues listed above, in its June 2010 remand, the Board also remanded the issues of service connection for gout and a right foot condition.  While on remand, a September 2011 rating decision of the VA Appeals Management Center (AMC) granted service connection for this condition, and the Board notes a VA examiner, on remand, attributed the Veteran's right foot condition to gout.  The Board notes that when an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must then be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  In other words, the grant of service connection during the pendency of an appeal has extinguished the issue before the Board; service connection for gout and a right foot condition are no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a lumbar spine condition, a skin condition, and a left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.
FINDINGS OF FACT

1.  In an unappealed April 2002 rating decision, VA denied the Veteran's claim of entitlement to service connection for a lumbar spine condition.

2.  The evidence received since the April 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine condition.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying the Veteran's claim of entitlement to service connection for a lumbar spine condition is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine condition.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veteran's petition to reopen his claim for service connection for a lumbar spine condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.        §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See 38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312 (1999) (if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for a lumbar spine condition was last finally denied in an April 2002 rating decision.  The RO denied the claim because it found that the records relating to the incident during which the Veteran allegedly injured his lumbar spine showed only that he injured his thoracic spine, not his lumbar spine.  The decision also noted that there was no evidence of a lumbar spine disorder for many years after the Veteran's discharge from service, and that VA and private physicians had stated that there was not an association between the Veteran's currently diagnosed lumbar spine disorder and his service.  The Veteran did not timely disagree with the decision, and the decision became final.  The evidence under consideration at the time of the April 2002 rating decision consisted of the Veteran's lay statements, service treatment records, VA and private treatment records, and a VA examination report.

The Board must first determine if new and material evidence has been submitted since the time of the April 2002 final decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record includes additional lay statements from the Veteran describing in further detail the nature of his original injury and the continuous nature of his symptoms following the injury.  Additionally, the Veteran has submitted a July 2003 statement from a private physician that indicates that it was "possible" that excessive physical activity in the military "could be a contributing factor" to the Veteran's lumbar spine condition.  That evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection was denied because the RO found no evidence of an in-service injury to the Veteran's lumbar spine, and no relationship between the Veteran's lumbar spine condition and his military service.  The new evidence is relevant to establishing such a relationship.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a lumbar spine condition is reopened.


ORDER

The claim for service connection for a lumbar spine condition is reopened, and the appeal is allowed to that extent only.


REMAND

A remand of the Veteran's claim for service connection for a left foot condition, claim for service connection for a skin condition, and reopened claim for service connection for a lumbar spine condition is warranted.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision with regard to these claims.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

With regard to the Veteran's claim for service connection for a lumbar spine condition, the Veteran was last provided with a VA examination in June 2001, at which time the Veteran was diagnosed only with an arachnoid cyst at the L1 nerve root and a disc excision by history.  The examiner opined that the Veteran's cyst was not likely related to service, nor was it traumatic in origin as the degree of trauma required to produce a cyst would be very severe and extremely confining for a long period of recovery.  The Board observes that the diagnosis associated with the Veteran's lumbar spine condition has changed since June 2001.  For example, a December 2011 MRI examination report indicated that the Veteran had multilevel degenerative changes resulting in severe bilateral neural foraminal narrowing at L5/S1, as well as moderate bilateral neural foraminal narrowing and moderate thecal sac narrowing at L3/L4 and L4/L5.  Additionally, as noted above, in July 2003, the Veteran's private physician noted that it was "possible" that the excessive physical activity associated with active duty service was a contributing factor to the Veteran's lumbar spine condition.  

Accordingly, an additional VA examination addressing the nature and etiology of the Veteran's lumbar spine condition should be performed on remand.  As noted in the Introduction, above, the Veteran had two periods of service.  The examination report must reference review of records from each period of service, and the rationale for each opinion must reference each period of service.  

With regard to the Veteran's claim for service connection for a left foot condition, as an initial matter, a September 2011 rating decision granted service connection for a right foot condition.  Pursuant to the Board's March 2010 Remand, the Veteran received an examination of his left foot in June 2010.  The examiner diagnosed the Veteran with degenerative arthritis of the left foot and opined that the Veteran's degenerative changes were related to the Veteran's history of chronic gout.  This examination is, however, of no probative value because the examiner did not review the Veteran's claims file.  Noting this deficiency, the AMC requested an additional opinion regarding the etiology of the Veteran's left foot condition.  In November 2011, an additional examination was provided, and the examiner opined that the Veteran's left foot condition was not likely related to service because the Veteran had no complaints in service regarding his left foot.  The examiner further opined that without an abnormal gait or walk, it was unlikely that the Veteran's left foot complaint was related to his service-connected gout.  

This opinion is inadequate for two reasons.  First, examiners cannot rely solely on the absence of evidence in the veteran's service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In the instant case, the examiner's November 2011 opinion relied solely on the Veteran's absence of in-service complaints regarding his foot as a rationale for its negative opinion.  It did not address the Veteran's statements regarding his in-service foot pain at all.  An additional opinion regarding the relationship between the Veteran's claimed left foot condition and his active duty service must be solicited on remand.  

Additionally, while the November 2011 opinion stated that the Veteran's left foot condition was not related to the Veteran's service-connected right foot condition, the examiner did not address the possibility of aggravation of the left foot condition by the service-connected right foot condition.  As such, remand for a supplemental opinion is required.

The Board finds the examinations of the Veteran's skin condition to be similarly inadequate.  Pursuant to the Board's March 2010 Remand, the Veteran was provided with a VA examination in June 2010.  The examiner diagnosed the Veteran with tinea cruris and tinea pedis, but the examiner did not review the Veteran's claims file in association with the examination of the Veteran.  The examiner concluded that he could not render an opinion regarding the relationship between the Veteran's skin disability and military service without resort to speculation.  Without review of the Veteran's claims file, the Board places no probative weight on this opinion.

Noting the lack of claims file review, the AMC solicited an additional opinion from the March 2010 examiner, and such an opinion was rendered in June 2011.  The examiner stated that he could not find any "objective data" in the claims file concerning the Veteran's condition.  The examiner concluded that the Veteran's skin conditions were unrelated to military service because the Veteran was not treated for such conditions in service.  The Board places little probative weight on this opinion because it relies exclusively on the lack of in-service complaint as its rationale.  See Dalton.

The AMC solicited an additional nexus opinion, and such an opinion was rendered in November 2011.  The examiner opined that the Veteran's diagnosed skin conditions of tinea pedis and tinea cruris were fungal in nature and were not caused by in-service herbicide exposure because the medical literature did not support such a connection.  The examiner otherwise noted that the Veteran did not complain of a skin condition in service and therefore concluded that the Veteran's skin condition was not related to service.  While the examiner's rationale regarding the relationship between the Veteran's claimed skin condition and herbicides is adequate because it references a review of medical literature, the rationale regarding the relationship between the skin condition and other incidents of service is inadequate because it relies solely on the lack of service treatment records.  

The Board observes that the Veteran has not simply claimed that he suffers from a skin condition as a result from exposure to herbicides.  Instead, as the Veteran stated in his February 2008 hearing before the undersigned, the Veteran described that his feet stayed damp all the time and that he could not frequently change his underwear in service.  On remand, an opinion should be solicited regarding the relationship, if any, between the Veteran's skin condition and the conditions that he experienced in active duty service.  As noted in the Introduction, above, the Veteran had two periods of service.  The examination report must reference review of records from each period of service, and the rationale for each opinion must reference each period of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.  In particular, the Veteran should be advised to submit evidence showing that a claimed disorder was present proximate to his service, such as evidence of pharmacy purchases, work records showing time lost due to a claimed disorder, or the like.  

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's lumbar spine condition.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated examinations and tests should be performed.  

The examiner should be advised of the following:
	A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service, or is proximate to, caused by, or aggravated by a service-connected disability.
	The Veteran served from May 1970 to May 1973 and from January 1991 to June 1991.  

The examiner should be provided with a list of the Veteran's service-connected disabilities.  

The examiner should be requested to provide answers to the following question and to provide a thorough rationale.  
	(a).  Is it at least as likely as not (that is, a 50 percent probability or greater) the Veteran's lumbar spine condition had its onset in service or is otherwise related to service?  	Please do not rely solely on the Veteran's lack of in-service treatment for a lumbar spine condition as a rationale for this opinion, and please give due consideration to the Veteran's lay accounts of his experiences in service.
      (b).  If the answer to the question above is no, then, is it at least as likely as not (50 percent, or greater, probability) that a lumbar disorder is aggravated, that is, permanently increased in severity, as a result of a service-connected disability?  

3.  Forward the Veteran's claims file to the examiner who provided the November 2011 opinion regarding the Veteran's left foot condition and skin condition.  The examiner should be requested to provide answers to the following questions, and to provide a more thorough rationale than was previously offered.  If that examiner is no longer available, a new examination should be conducted by an examiner of appropriate expertise.

The examiner should be advised of the following:
	A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service, or is proximate to, caused by, or aggravated by a service-connected disability.
	The Veteran served from May 1970 to May 1973 and from January 1991 to June 1991.  

The examiner should be provided with a list of the Veteran's service-connected disabilities.  

The examiner should be requested to provide answers to the following question and to provide a thorough rationale.  
	(a).  Is it at least as likely as not (that is, a 50 percent probability or greater) the Veteran's skin conditions of tinea pedis and tinea cruris had their onset in service, have been chronic and continuous since the Veteran's service, or are otherwise related to his service?  
	Please do not rely solely on the Veteran's lack of in-service treatment for a skin condition as a rationale for this opinion.  The examiner should assume that the Veteran indeed experienced symptoms in-service such as a skin rash notwithstanding the lack of treatment records, and the examiner should consider the Veteran's lay statements in this regard, including the description that the Veteran provided in his February 2008 hearing before the undersigned.  
      (b).  If the answer to the question above is no, then, is it at least as likely as not (50 percent, or greater, probability) that a skin disease is aggravated, that is, permanently increased in severity, as a result of a service-connected disability?  
	(c).  Is it at least as likely as not that a left foot disorder (other than a skin disorder) had its onset in service or is otherwise related to service, or is a result of or caused by service-connected gout?
	Please do not rely solely on the Veteran's lack of in-service treatment for a left foot condition as a rationale for this opinion.
      (d).  If the answer to the question above is no, then, is it at least as likely as not (50 percent, or greater, probability) that a left foot disorder is aggravated, that is, permanently increased in severity, as a result of a service-connected disability?  

The VA examiner must review the Veteran's claims file prior to providing the above opinions.  A detailed rationale for all opinions expressed should be provided.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


